DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
Status of the Application
Applicant’s Remarks and amendment in the reply filed on 11/03/2021 is acknowledged. In view of applicant’s Remarks and amendment, the ODP rejection over co-pending application 16/594894 is hereby withdrawn because of amendment of the co-pending application to subject matter different from the instant claims. 
Claims 29, 31 and 33 are pending.
Reasons for Allowance
Applicant’s Remarks, filed on 11/03/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
	Applicant’s process of treating specific cancer using compound 1289 as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s method of treating specific cancer using compound 1289 as in the instant claims. The closest prior art, Meijer (US 2010/0331327 A1), teaches a process for treating prostate cancer using compound:

    PNG
    media_image1.png
    224
    519
    media_image1.png
    Greyscale
, which is different from compound 1289 of the instant claims with respect to position of X group and chemical nature of R or oxime substituent. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make compound as in the instant claims
Therefore, claims 29, 31 and 33 are allowed.
Conclusion
Claims 29, 31 and 33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623